t c memo united_states tax_court yarish consulting inc petitioner v commissioner of internal revenue respondent docket no 1611-09r filed date harold a chamberlain for petitioner roger p law and shawn p nowlan for respondent memorandum opinion kroupa judge this is a declaratory_judgment action under section that petitioner filed in response to a final revocation letter respondent issued in revocation letter 1all section references are to the internal_revenue_code code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated stating that petitioner’s employee_stock_ownership_plan esop failed to meet the requirements under sec_401 for to and that any related trust was not exempt from taxation under sec_501 petitioner brings this action to invalidate respondent’s retroactive revocation of the favorable determination_letter he issued to it in determination_letter we must decide whether respondent may retroactively revoke the determination_letter issued to petitioner we hold that respondent may retroactively revoke the determination_letter background the parties have stipulated the administrative record under rule sec_122 and sec_217 the record is incorporated by this reference petitioner’s principal_place_of_business was houston texas at the time it filed the petition 2petitioner argued in its petition that the limitations_period under sec_6501 bars assessment of tax we consider this argument unpersuasive as this is a declaratory_judgment action and does not concern the assessment of tax see roblene inc v commissioner tcmemo_1999_161 no limitations_period applies to when a revocation of a qualification letter may be issued petitioner also asserted in its petition that respondent improperly denied it the right to use respondent’s employee_plans_compliance_resolution_system epcrs petitioner did not raise this argument in its opening brief and is therefore deemed to have abandoned it see eg 117_tc_117 n dr r scott yarish dr yarish a successful plastic surgeon owned five medical practice entities they were r scott yarish m d pa crystal outpatient surgery center inc houston crystal outpatient surgery center inc lake jackson skin enrichment ltd and gulf coast plastic surgery pa gulf coast in dr yarish received an offer from dr gregory pisarki dr pisarki to purchase gulf coast dr yarish consulted with his attorney michael c riddle mr riddle about the sale mr riddle devised a plan for dr yarish to receive significant tax savings from his business income he advised dr yarish to form an s_corporation to manage his four medical practice entities as well as the medical practice dr pisarki sought to purchase the medical practice entities would pay a consulting fee to the s_corporation and then deduct the fees as management services mr riddle further recommended that the s_corporation sponsor an esop to defer income earned by the s_corporation it was intended that the income of the s_corporation would pass through to the esop and because the esop would be tax exempt it would pay no tax on the income until it was distributed to the 3dr yarish held a greater-than-80-percent interest in each of the five entities the other owners included trusts for the benefit of dr yarish 4dr yarish’s medical practice entities had to be owned by a doctor under state law and therefore could not have sponsored an esop esop participant dr yarish would be the sole esop participant in effect dr yarish’s medical practice entities would divert money to an entity owned by a tax-exempt_trust creating a substantial cash and property benefit solely for dr yarish dr yarish approved of the plan mr riddle presented he formed yarish consulting inc petitioner as an s_corporation and the esop in he also required dr pisarki as a condition of acquiring gulf coast to sign a consulting agreement with petitioner that obligated gulf coast to pay consulting fees to petitioner dr yarish also caused the other four medical entities to sign agreements to pay consulting fees to petitioner dr yarish was named the esop’s beneficiary and mr riddle served as the esop’s trustee dr yarish was the sole shareholder of petitioner and shortly after forming the esop dr yarish owned percent of the stock with the esop owning the remaining percent dr yarish was the sole participant in the esop petitioner submitted an application to respondent for a determination that the esop was a qualified_employee benefit plan application in petitioner was listed as the plan’ sec_5dr yarish sold percent of petitioner’s shares to the esop in exchange for a dollar_figure promissory note and security_agreement the esop repaid the promissory note to dr yarish and the shares of petitioner held by the esop were allocated to dr yarish’s account in the esop all cash contributions to the esop were allocated to dr yarish’s account sponsor and employer petitioner marked in its application that it was not a member of an affiliated_service_group or a controlled_group_of_corporations under common_control respondent issued the determination_letter in that allowed the esop to be treated as an exempt trust under sec_501 the determination_letter included a proviso that the plan’s continued qualification would depend on the plan’s effect in operation petitioner filed an annual return for the esop annual return for each year from to dr yarish was the sole participant in the esop during those years petitioner’s annual return for failed to alert respondent that a resolution had been adopted to terminate the plan the esop terminated on date and petitioner rolled over the esop’s assets totaling dollar_figure into an individual_retirement_account ira for dr yarish respondent audited the esop after the esop terminated respondent’s examination concerned whether all eligible employees of dr yarish and his medical entities participated in the esop respondent sought documents from petitioner regarding the esop petitioner provided respondent with among other things a list of related entities and a census of employees in the controlled_group or affiliated_group these documents contradicted petitioner’s statement in its application that it was not a member of an affiliated_service_group or a controlled_group_of_corporations under common_control respondent issued a summons to mr riddle as the esop’s trustee and also sent mr riddle a letter and first version of his explanation of items report mr riddle responded by letter stating that the failure to disclose potential control group issues on the esop’s application was a scrivener’s error and that the esop was not part of an affiliated_service_group at the time it filed its application mr riddle requested that petitioner be considered under respondent’s employee_plans_compliance_resolution_system epcrs respondent informed petitioner that he considered the esop to be a management s_corporation_esop that was not eligible for epcrs respondent identified the management s_corporation_esop as an abusive tax_avoidance transaction see abusive transactions that affect availability of programs under epcrs internal_revenue_service retirement plans community http www irs gov retirement article id html see also announcement 2005_2_cb_967 respondent discovered on audit that dr yarish was the only employee participating in the esop respondent therefore took the position that the esop violated the coverage requirements 6epcrs consists of three correction programs taxpayers may use in certain circumstances to keep their retirement plans compliant see sec_410 respondent found the rank and file employees of dr yarish and his medical entities received no benefit from the esop while dr yarish’s esop account increased by more than dollar_figure million respondent determined that the esop was not qualified as a retirement_plan under sec_401 and issued the revocation letter to the esop retroactively revoking the determination_letter petitioner filed this declaratory_judgment action challenging respondent’s retroactive revocation of the esop’s qualification 7esops receive favorable tax treatment to permit a large percentage of the employees of a control group or affiliated_service_group to receive the benefits of being part of a qualified_plan see weyher knott esop the employee_stock_ownership_plan 2d ed all employees of all corporations in the group shall be treated as employed by a single employer sec_414 8there are three cases pending before this court involving deficiencies related to the present case’s declaratory_judgment action regarding the esop’s qualification first respondent determined a dollar_figure deficiency in petitioner’s income_tax for and an accuracy-related_penalty under sec_6662 for that year by classifying petitioner as a c_corporation not as an s_corporation which is the subject of docket no respondent also determined that dr yarish and his wife had a dollar_figure deficiency in income_tax plus additional penalties for tax years through related to the ira rollover which is the subject of docket no respondent also determined a dollar_figure deficiency and an accuracy-related_penalty under sec_6662 for by disallowing dr r scott yarish m d pa’s deductions for paying any consulting fee to petitioner which is the subject of docket no each of these three deficiency cases is separate and apart from the pending declaratory_judgment proceeding our determination here on the esop’s qualification however will be relevant in the three pending deficiency cases discussion we must decide whether respondent may retroactively revoke the determination_letter issued to petitioner regarding the esop petitioner argues that respondent may not retroactively revoke the determination_letter because the esop had terminated and all its assets had been distributed when respondent issued his revocation essentially petitioner argues that respondent must catch the esop scheme while the esop is still in existence we disagree we begin by discussing our jurisdiction in declaratory_judgment actions regarding the qualification of retirement plans i jurisdiction this court is a court of limited jurisdiction and may exercise jurisdiction only if conferred by statute 85_tc_527 we have jurisdiction to make a declaratory_judgment regarding an actual controversy involving a retirement plan’s initial or continuing tax qualified status sec_7476 90_tc_845 affd without published opinion 872_f2d_1021 2d cir shedco inc v commissioner tcmemo_1998_295 the declaratory_judgment proceedings under sec_7476 were added to the code to allow this court to review a determination_letter without a deficiency_notice being issued or tax being assessed see 77_tc_1197 we are puzzled by petitioner’s argument that no actual controversy exists because it was petitioner as the plan_sponsor who filed the petition with respect to an actual controversy asking the court to reverse respondent’s revocation letter we have already ruled that an actual controversy exists and that we have jurisdiction in this case order dated date we stand by our ruling ii revoking a prior favorable determination_letter retroactively we now consider whether respondent may revoke his prior determination_letter retroactively generally the commissioner’s administrative rulings have both prospective and retroactive effect sec_7805 297_us_129 73_tc_182 63_tc_255 see revproc_2008_4 sec 2008_1_cb_121 revocation or modification of a letter_ruling applies to all years open under 9petitioner filed a second motion to dismiss while this case was under advisement we will similarly deny this second motion as our jurisdiction remains intact see rule c see also tex bus corp act ann art a west tex bus orgs code ann sec_11 west texas corporations may prosecute or defend an action after dissolution moreover we distinguish the sole case upon which petitioner relies see natl republican found v commissioner tcmemo_1988_336 case commenced under sec_7428 unlike cases under sec_7428 we are not concerned about the deductibility of charitable_contributions to the donees see 684_f2d_521 7th cir affg 77_tc_507 the limitations_period the commissioner may however limit the retroactive effects of a determination_letter sec_7805 allowing the commissioner to apply rulings prospectively was intended to avoid inequity for persons who had completed transactions in reliance upon existing practices see h rept 73d cong 2d sess c b part s rept 73d cong 2d sess c b part we apply an abuse_of_discretion standard in reviewing the commissioner’s decision to revoke a determination retroactively auto club of mich v commissioner 353_us_180 see 381_us_68 we will reverse the commissioner’s determination only if we determine it to be arbitrary and capricious auto club of mich v commissioner supra pincite we now focus on whether respondent’s retroactive revocation of the esop’s qualification was arbitrary or capricious taxpayers may request that the commissioner limit a revoked ruling’s retroactive effect by filing a technical_advice request revproc_2008_4 sec taxpayers must include a written_statement that the claim is being made under sec_7805 id the request must include a statement of the facts and the relief sought id it must also include legal support for the claim and any documents bearing on the request id in addition any request for sec_7805 relief must be considered by the commissioner’s national_office internal_revenue_manual pt date delegation_order rev here petitioner failed to make a formal request for sec_7805 relief mr riddle’s letter to respondent did not formally request that the examiner seek technical_advice from respondent’s national_office nor does the administrative record contain evidence that petitioner took any procedural steps that a formal request for sec_7805 relief requires petitioner failed to take the required steps to request sec_7805 relief accordingly we find that it is not entitled to sec_7805 relief the commissioner has also prescribed certain limitations on his ability to retroactively revoke a determination see ronald r pawlak p c v commissioner tcmemo_1995_7 sec_601_201 statement of procedural rules a revocation will have only prospective effect if the commissioner determines that there has been no misstatement or omission of material facts the facts subsequently developed are not materially different from the facts on which the ruling was based there has been no change in the applicable law the ruling was originally issued with respect to a prospective or proposed transaction and the taxpayer directly involved in the ruling acted in good_faith reliance upon the ruling and the retroactive revocation would be to his detriment sec_601_201 statement of procedural rules when petitioner submitted its application the revenue_procedure then governing a request for a determination_letter made clear that failure to disclose material facts or provide all material information on an application would prevent an applicant from relying on any resulting determination_letter see revproc_2000_6 sec 2000_1_cb_187 petitioner must prove that it complied with these requirements including the requirement that there be no omission of material fact as a predicate to its claim that the revocation letter should have only prospective effect sec_601_201 statement of procedural rules petitioner concedes that it erroneously marked the box stating that it was not part of an affiliated_service_group or control group when it submitted its application petitioner continued to make the same misstatement on each of its four annual returns petitioner claims nonetheless that these misstatements were inadvertent scrivener’s errors and should be disregarded the scrivener’s error defense is a common_law doctrine that allows parties to reform an instrument that uses words that do not reflect the parties’ clear agreement see corbin on contracts sec dollar_figure the scrivener’s error defense does not apply however where a mistaken term was added to the plan through a unilateral mistake by the drafter 590_fsupp2d_837 s d tex here there was no mutual mistake of understanding between respondent and petitioner rather petitioner failed to disclose its affiliated_service_group status on its application and continued to omit references to its affiliated_service_group status in its annual return filings over the next four years we hold that the scrivener’s error defense does not apply accordingly we hold that petitioner has not shown that respondent abused his discretion by retroactively revoking the esop’s qualification we find no requirement that respondent must catch the scheme while the esop is still in existence moreover petitioner has not shown that it is entitled to sec_7805 relief we have considered all remaining arguments the parties made and to the extent not addressed we find them to be irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent and an appropriate order will be issued regarding petitioner’s second motion to dismiss
